DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
This action is in response to the reply filed 12/15/2020. The allowed claims are 1-6. The closest prior art of record is Campbell et al. (USP 7762314), Tsai (USP 9795058) and Lyon (USP 9453691).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed flow path of the evaporator.  Although Campbell discloses a cooling apparatus with interlaced fluid channels, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Campbell to incorporate the lower portions of the steam region, the inflow water region and the partition wall being penetrated by two first lengthwise cooling fluid channels situated at the bottom and adjacent two side edges of the heat exchange component respectively, the steam region comprising a plurality of second lengthwise cooling fluid channels situated at a central region at the bottom of the heat exchange component and featuring a length less than a length of any first lengthwise cooling fluid channels, and the second lengthwise cooling fluid channels are staggered .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL ALVARE/           Primary Examiner, Art Unit 3763